Name: 91/138/EEC: Commission Decision of 21 February 1991 on specific provisions for France in application of Regulation (EEC) No 3302/90 on the transfer of vine replanting rights (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: farming systems;  cultivation of agricultural land;  agricultural activity;  Europe
 Date Published: 1991-03-14

 Avis juridique important|31991D013891/138/EEC: Commission Decision of 21 February 1991 on specific provisions for France in application of Regulation (EEC) No 3302/90 on the transfer of vine replanting rights (Only the French text is authentic) Official Journal L 067 , 14/03/1991 P. 0044 - 0044COMMISSION DECISION of 21 February 1991 on specific provisions for France in application of Regulation (EEC) No 3302/90 on the transfer of vine replanting rights (Only the French text is authentic) (91/138/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 3302/90 of 15 November 1990 laying down detailed rules on the transfer of rights to replant vines (1), and in particular Article 7 (1) thereof, Whereas France undertakes to ensure that planting resulting from the transfer of replanting rights leads to a qualitative improvement of production, to be effected with yields not exceeding the limits applicable to the quality in question; whereas, with regard to such limits, account must be taken in particular of the objectives specified for the production of wines with a geographical ascription which correspond to the yield in excess of which the intervention measures referred to in Article 39 of Council Regulation (EEC) No 822/87 (2), as last amended by Regulation (EEC) No 3577/90 (3), are applied in France; Whereas on 17 December 1990 France notified the Commission of its specific provisions in application of Regulation (EEC) No 3302/90; whereas the provisions comply with the Community rules, HAS ADOPTED THIS DECISION: Article 1 The measures that France intends to adopt pursuant to Regulation (EEC) No 3302/90, notified on 17 December 1990, comply with Community rules, provided the relevant limits on yield for each type of wine production covered by this Decision are complied with. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 21 February 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 317, 16. 11. 1990, p. 25. (2) OJ No L 84, 27. 3. 1987, p. 1. (3) OJ No L 353, 17. 12. 1990, p. 23.